Title: From Alexander Hamilton to Gouverneur Morris, 1 September 1777
From: Hamilton, Alexander
To: Morris, Gouverneur


Head Quarters Wilmington [Delaware]September 1st 1777
Dear Sir,
Agreeable to the intention of the Council I have delivered their inclosed letter to His Excellency who after perusing it has sealed and forwarded it to Mr. Hancock.
The relieving Fort Schuyler is a very happy and important event, and will concur with the two happy strokes given by Harkemar and Stark to reverse the face of affairs and turn the scale against Mr Burgoigne. I hope Capt Montgomery’s suggestions may be right as to his being obliged to advance; but I fancy if he once thinks it unsafe he will not be bound by such an empty punctilio to risk the destruction of his army. As General Howe is now fairly sat down to the Southward, the Eastern states, no longer under any apprehensions from him, ⟨will⟩ be disposed, I am in hopes, to exert their whole force, and if they do, I shall wonder at it if Mr. Burgoigne advances with impunity.
Before this reaches you, you will have heard of General Howes ⟨com⟩ing into Chesapeak bay; where he has landed his whole army within about four miles from the head of Elk; a day or two, after his landing, he marched from his first position and extended his van as far as Grey ⟨’s⟩-Hill. He still lies there in a state of inactivity; in a great measure I believe from the want of horses, to transport his baggage and stores. It seems he sailed with only about three weeks provendor and was six at sea. This has occasioned the death of a great number of his horses, and has made skeletons of the rest. He will be obliged to collect a supply from the neighbouring country before he can move, unless he should be disposed to make a more hazardous movement, than he would ever be able to justify, unless by a degree of success he has no right to expect.
The main body of our army is incamped on the heights of Wilmington so as to cover the town; we have strong parties of light troops and militia advanced towards the enemy who have ⟨frequent⟩ skirmishes with them, of little consequence, and often ⟨pick up a few⟩ prisoners. We have taken ⟨at least⟩ 70 since they landed & have had 30 deserters. This Country does not abound in good posts. It is intersected by such an infinity of roads, and is so little mountainous that it is impossible to find a spot not liable to capital defects. The one we now have is all things considered the best we could find, but there is no great depindence to be put upon it. The enemy will have Philadelphia, if they dare make a bold push for it, unless we fight them a pretty general action. I opine we ought to do it, and that we shall beat them soundly if we do. The Militia seem pretty generally stirring. Our army is in high health & spirits. We shall I hope have twice the enemy’s numbers. I would not only fight them, but I would attack them; for I hold it an established maxim, that there is three to one in favour of the party attacking.
I am in haste   Dr Sir   Your most Obed servant
A Hamilton
 